This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 COMMUNITY HOUSING RESOURCES, INC.,

 3                  Plaintiff-Appellee,

 4 v.                                                                                   No. 34,993

 5 ROBERT BOUGHTON and
 6 LOUIS HILLE,

 7                  Defendants-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Alan M. Malott, District Judge

10 Community Housing Resources, Inc.
11 Christopher Ocksrider
12 Albuquerque, NM

13 for Appellee

14 Robert M. Boughton
15 Louis A. Hille
16 Albuquerque, NM

17 Pro Se Appellants

18                                 MEMORANDUM OPINION

19 KENNEDY, Judge.
 1   {1}   Appellants Robert Boughton and Louis Hille (Defendants) appeal in a self-

 2 represented capacity from the district court’s dismissal of their on-record appeal. Our

 3 notice proposed to dismiss because Defendants failed to file the requisite notice of

 4 appeal in the district court’s clerk’s office. See generally Govich v. North Am. Sys.,

 5 Inc., 1991-NMSC-061, ¶ 12, 112 N.M. 226, 814 P.2d 94 (explaining that the time and

 6 place of filing for the notice of appeal is a mandatory precondition to appellate

 7 jurisdiction). Defendants did not file a timely memorandum in opposition, and this

 8 Court denied their request to file an untimely memorandum in opposition.

 9 Accordingly, for the reasons detailed in our notice, we dismiss.

10   {2}   IT IS SO ORDERED.


11                                                _______________________________
12                                                RODERICK T. KENNEDY, Judge
13 WE CONCUR:


14 ___________________________________
15 LINDA M. VANZI, Judge


16 ___________________________________
17 TIMOTHY L. GARCIA, Judge




                                              2